        Case 8-17-77330-las              Doc 88        Filed 04/24/20    Entered 04/24/20 15:52:38




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
In re:
                                                                                Case No. 8-17-77330-las
SUSAN LAURA LEVIN
AKA SUSAN L. LEVIN,
                                                                                Chapter 7
                                                 Debtor.
-------------------------------------------------------------x

                                 MEMORANDUM DECISION AND ORDER

         Before the Court is the motion of Susan Laura Levin (“Debtor”) to avoid the judicial

lien held by Alex Astilean (“Astilean”) on the Debtor’s residential real property located at 10

Wagon Lane, East Hampton, New York (“Property”) pursuant to 11 U.S.C. § 522(f).1 [dkt. no.

38]. Astilean opposed the motion [dkt. no. 39], and the Debtor replied [dkt. no. 42]. The heart

of this dispute is not whether Astilean holds a valid judicial lien against the Property, but

rather, the parties’ disagreement as to the value of the Property.

         The Court has subject matter jurisdiction under 28 U.S.C. § 1334(b) and the Standing

Order of Reference entered by the United States District Court for the Eastern District of

New York pursuant to 28 U.S.C. § 157(a), dated August 28, 1986, as amended by Order dated

December 5, 2012.

         The Court conducted an evidentiary hearing at which Debtor’s appraiser testified and

Astilean, acting pro se,2 cross-examined the appraiser. The Court observed the demeanor and

testimony of the witness carefully, and has reviewed thoroughly the evidence presented and

the parties’ pre-hearing submissions. This Memorandum Decision and Order constitutes the

Court’s findings of fact and conclusions of law pursuant to Rule 52(a) of the Federal Rules of


1All statutory references to sections of the United States Bankruptcy Code, 11 U.S.C. § 101 et seq., will hereinafter
be referred to as “§ (section number)”.
2Astilean was initially represented by counsel. Counsel move to withdraw [dkt. no. 63]. Astilean did not oppose
the motion, and an order authorizing counsel to withdraw was entered by the Court [dkt. no. 70].


                                                                 1
         Case 8-17-77330-las        Doc 88       Filed 04/24/20       Entered 04/24/20 15:52:38




Civil Procedure, made applicable to this contested matter by Bankruptcy Rules 9014 and

7052. To the extent a finding of fact includes a conclusion of law, it is deemed a conclusion of

law, and vice versa.

          For the reasons set forth below, the Court finds that the Debtor has not met her

burden of establishing that the judicial lien should be avoided in its entirety. Rather, based

on the record before the Court, the judicial lien shall be avoided in part. The judicial lien

shall remain a lien on the Property in the amount of $42,424.00.

    I.      Background

          Debtor filed for chapter 7 relief on November 28, 2017 (“Petition Date”). As of the

Petition Date, the Property was encumbered by (i) a mortgage lien held by Eastern Savings

Bank (“Eastern”) with an outstanding balance of $725,207, and (ii) Federal and New York

state tax liens totaling $87,598.21 and $28,420.79 respectively. Although the Debtor claimed

a homestead exemption under § 522(b) of $150,000 on her Schedule C (exemptions) to the

bankruptcy petition under N.Y. CPLR § 5206(a), she is entitled to claim a maximum of

$165,5503 for her homestead exemption.

          Astilean has a prepetition judgment against the Debtor in the amount of $97,109.30,

which judgment was docketed in the Office of the Suffolk County Clerk against the Property.

Debtor seeks to avoid Astilean’s judicial lien pursuant to § 522(f)(2) asserting that the judicial

lien impairs her homestead exemption. Astilean contends that debtor’s homestead exemption

is not impaired because the appraisal upon which the Debtor relies in her § 522(f) calculation

undervalues the Property and there is sufficient non-exempt equity to pay his judgment lien.

Thus, the Court is tasked with determining the value of the Property.




3At the time the Debtor filed her bankruptcy petition, the New York homestead exemption for property in Suffolk
County was $165,550. That amount has since increased to $170,825.


                                                      2
          Case 8-17-77330-las         Doc 88       Filed 04/24/20        Entered 04/24/20 15:52:38




    II.      Legal Standard and Analysis

             A. Avoidance of Judicial Lien

           Under § 522(b)(1), an individual debtor is permitted to exempt certain property from

the bankruptcy estate.4 If properly claimed, exempt property is not available to pay the claims

of certain creditors during the bankruptcy case and, with limited exceptions, after the

bankruptcy case as well. See 11 U.S.C. § 522(c). In turn, § 522(f) permits a debtor to “avoid

the fixing of a lien on an interest of the debtor in property to the extent that such lien impairs

an exemption to which the debtor would have been entitled under subsection (b) of this

section.” 11 U.S.C. § 522(f). A debtor must demonstrate, by a preponderance of the evidence,5

that: (1) the debtor is entitled to an exemption under § 522(b); (2) the property is listed on

the debtor’s schedules and claimed as exempt, (3) the lien must impair that exemption, and

(4) the lien must be a judicial lien. In re Schneider, No. 12-77005-ast, No. 13-70791-ast, 2013

WL 5979756, at *6 (Bankr. E.D.N.Y. Nov. 8, 2013). See also In re Goswami, 304 B.R. 386,

390-91 (B.A.P. 9th Cir. 2003)).

           Section 522(f) sets forth a mathematical formula that a lien impairs an exemption to

the extent that “the sum of all liens on the property, including the lien under consideration,

together with the value that the debtor could claim as exempt in the absence of liens on the

property, exceed the value of the debtor’s interest in the property if it were totally




4 Section 522(b)(1) provides that an individual debtor may exempt what is allowed under applicable state
exemption laws plus certain additional exemptions, see 11 U.S.C. § 522(b)(3), or what is allowed under the federal
exemptions unless applicable state law precludes its residents from claiming the federal exemptions listed under
§ 522(d), see 11 U.S.C. § 522(b)(2).
5 “The burden of showing something by a preponderance of the evidence . . . simply requires the trier of fact to

believe that the existence of a fact is more probable than its nonexistence . . . .” Metro. Stevedore Co. v. Rambo,
521 U.S. 121, 137, n.9 (1997) (quoting Concrete Pipe and Prods. of Cal., Inc. v Constr. Laborers Pension Trust for
S. Cal., 508 U.S. 602, 622 (1993). “As the finder of fact, the Court is entitled to make credibility findings of the
witnesses and testimony.” Merck Eprova AG v. Gnosis S.P.A., 901 F. Supp. 2d 436, 448 (S.D.N.Y. 2012), aff’d,
760 F.3d 247 (2d Cir. 2014).



                                                         3
      Case 8-17-77330-las       Doc 88    Filed 04/24/20     Entered 04/24/20 15:52:38




unencumbered.” In re Gucciardo, 576 B.R. 297, 299 (Bankr. E.D.N.Y. 2017) (quoting In re

Armenakis, 406 B.R. 589, 617 (Bankr. S.D.N.Y. 2009)). In other words, a judicial lien may be

avoided to the extent the sum of all liens, consensual and nonconsensual, on the property and

the exemption exceed the value of the debtor’s interest in the property. In re Gucciardo, 576

B.R. at 300.

       Here, there is no dispute that (i) Debtor is entitled to a $165,550 homestead exemption

pursuant to § 522(b)(3) and N.Y. CPLR § 5206(a), (ii) Debtor disclosed the Property on her

bankruptcy schedules and claimed a homestead exemption on her Schedule C, and (iii)

Astilean’s lien is a judicial lien against the Property. Whether Astilean’s judicial lien impairs

the Debtor’s homestead exemption, in whole or in part, depends on the value of the Property.

Under the mathematical formula, Astilean’s judicial lien would be avoided in full, if the Court

finds the value of the Property to be $1,006,776 or less, but the lien would be preserved in

full if the Court finds the Property to be worth approximately $1,103,885 or more. Any value

in between would result in a partial reduction of Astilean’s judicial lien proportionately.

                 1. Valuation of Property

       In a chapter 7 case, exempt property is valued as of the petition date. In re Levinson,

372 B.R. 582, 586 (Bankr. E.D.N.Y. 2007), aff’d, 395 B.R. 554 (E.D.N.Y. 2008); In re Wilding,

475 F.3d 428, 432 (1st Cir. 2007). For purposes of § 522, the Bankruptcy Code defines “value”

as the fair market value as of the date of the filing of the petition or the date the property

becomes property of the estate if the property was acquired or generated post-petition. 11

U.S.C. § 522(a)(2).

       Courts have consistently held that valuation is “not an exact science.” Karakas v.

Bank of N.Y. (In re Karakas), Bankr. No. 06-32961, Adv. No. 06-80245, 2007 WL 1307906, at

*5 (Bankr. N.D.N.Y. May 3, 2007). “Any judicial determination of fair market value of real

estate is, at most, a fixing of a hypothetical price ‘at which [the real estate] would change

                                               4
      Case 8-17-77330-las       Doc 88     Filed 04/24/20   Entered 04/24/20 15:52:38




hands between a willing buyer and a willing seller, neither being under any compulsion to

buy or sell and both having reasonable knowledge of relevant facts.’” Ellis v. U.S. Bank. Nat’l

Ass’n (In re Ellis), Case No.: 16-30870 (AMN), 2017 WL 3822018, at *4 (Bankr. D. Conn. Aug.

28, 2017) (quoting World Trade Ctr. Props. LLC v. American Airlines, Inc. (In re Sept. 11.

Litig.), 802 F.3d 314, 355 (2d Cir. 2015)).

         Valuation outside the actual market place is inherently inexact. Because of the
         subjective nature of the appraisal process, courts are given wide latitude in
         determining value. A court is not bound by the values determined by
         appraisals but rather may form its own opinion as to the value of the subject
         property after the consideration of the appraisers’ testimony and their
         appraisals. Moreover, because the valuation process often involves the analysis
         of conflicting appraisal testimony, a court must necessarily assign weight to
         the opinion testimony received based on its view of the qualifications and
         credibility of the parties’ expert witnesses.

Wright v. Chase (In re Wright), 460 B.R. 581, 584 (Bankr. E.D.N.Y. 2011) (citations and

quotations omitted). See also In re Pod, 560 560 B.R. 77, 80 (Bankr. E.D.N.Y. 2016); In re

Ricci-Breen, Case No. 14-22798 (RDD), 2015 WL 5156617, at *6 (Bankr. S.D.N.Y. Aug. 31,

2015).

         In valuing residential real property, the typical method used is the comparable sales

method. In analyzing comparable sales relied upon in appraisals, courts give more weight to

sales that took place no more than 6 months prepetition and 3 months post-petition. Pod, 560

B.R. at 84 (finding that if the bank’s appraisal, which was effective approximately 6 months

after the petition date, had an effective date of the petition date, then the comparable sale

which closed post-petition would have been excluded); Richards v. Community Choice Credit

Union (In re Richards), 501 B.R. 326, 331 (Bankr. E.D. Mich. 2013) (disregarding comparable

sales which closed 7 months or more prior to the petition date); In Seidle v. Sovereign Bank

(In re Seidle), Bankr. No. 1:10-bk-01645MDF, Adv. No. 1:10-ap-00354MDF, 2013 WL 828303,

at *3 (Bankr. M.D. Pa. Mar. 6, 2013) (noting that comparable sales 6 months before the



                                               5
      Case 8-17-77330-las      Doc 88    Filed 04/24/20    Entered 04/24/20 15:52:38




valuation date are generally regarded as the most reliable indicators of value and finding the

bank’s appraisal, which contained comparable sales more closely related in time to the date

of the appraisal, to be more persuasive even though the court did consider the debtor’s

appraisal which was dated 7 months post-petition); In re Duncan, No. 08-8808AJM3, 2008

WL 5333561, at *3 (Bankr. S.D. Ind. Dec. 17, 2008) (noting that normally comparable sales

over a year old should not be used).

       In addition to the timing of comparable sales, courts also consider other factors such

as location, lot size, square footage, condition, and age of the property. Toal v. Chase Home

Finance LLC (In re Toal), Bankr. No. 10-72783-478, Adv. No. 10-8613-478, 2011 WL 3607911,

at *3 (Bankr. E.D.N.Y. Aug. 15, 2011). See also Rowe v. Krekeler (In re Rowe), Case No.: 17-

10305-13, Adv. No.: 17-17, 2018 WL 539779, at *3 (Bankr. W.D. Wis. Jan. 23, 2018) (noting

that the age, deferred maintenance and location are all factors that affect the value of

property). The greater the distance the comparable sales are from the subject property, the

less indicative they are as to the value because “a property located two to three miles away

may have different access to amenities or facilities, and different neighborhood

characteristics.” Ellis, Case No.: 16-30870 (AMN), 2017 WL 3822018, at *5. “The preferred

location for comparable properties is the immediate neighborhood or subdivision where the

subject is located.” In re Toal, Bankr. No. 10-72783-478, Adv. No. 10-8613-478, 2011 WL

3607911, at *4 (quoting In re Jones, No. 03-84129, 2004 Bankr. LEXIS 143, at *6 (Bankr.

C.D. Ill. Feb. 5, 2004)).

       “When two appraisals conflict, a court should carefully compare ‘the logic of their

analyses’ and ‘the persuasiveness of their subjective reasoning.’” In re Hassan, No. 14-73711-

reg, 2015 WL 5895481, at *5 (Bankr. E.D.N.Y. Oct. 8, 2015) (quoting In re Park Ave. Partners

Ltd. P’ship, 95 B.R. 605, 610 (Bankr. E.D. Wis. 1988)). “What matters is not the mere



                                              6
       Case 8-17-77330-las            Doc 88       Filed 04/24/20        Entered 04/24/20 15:52:38




existence of widely varying appraisals, but rather the reasons for those variations.” In re Bate

Land & Timber, LLC, 523 B.R. 483, 499 (Bankr. E.D.N.C. 2015) (emphasis in original).

However, “where there is a significant difference in value between a debtor’s appraisal of a

property and the secured creditor’s appraisal of a property, the accuracy of the debtor’s

appraisal is called into question.” Pod, 560 B.R. at 82 (citing In re Robinson, Bk. No. 14-

11559-BAH, 2015 WL 5309513 (Bankr. D.N.H. Sept. 10, 2015) and Hernandez v. TCF

Banking & Savings (In re Hernandez), 493 B.R. 46, 51 (Bankr. N.D. Ill. 2003)). See also

Gucciardo, 576 B.R. at 300. “Although no appraisal is perfect, courts have recognized that

more deficiencies in one appraisal adversely affect its reliability when compared to another

appraisal also shown to have deficiencies.” Pod, 560 B.R. at 83 (citing In re Robertson, 135

B.R. 350, 353 (Bankr. E.D. Ark. 1992)).

                     2.   Appraisals Submitted by the Debtor

        The Court conducted a valuation hearing where the parties were given an opportunity

to obtain and submit an independent appraisal or valuation of the Property in advance of the

hearing. Notwithstanding multiple opportunities to do so prior to the hearing, Astilean did

not submit any such appraisal into evidence.6 Debtor submitted two appraisals prepared by

Clifford Troyansky (“Troyansky”), the owner of Long Island Real Estate Appraisal Services

Inc., and both appraisals were admitted into evidence. The first appraisal was prepared at

the Debtor’s request on January 31, 2018 and valued the Property at $1,000,000 as of July 1,

2017 (“Debtor’s Appraisal”). The second appraisal was completed earlier on November 22,

2017 on behalf of Eastern which valued the Property at $1,160,000 at that time (“Eastern


6 Astilean previously submitted, through prior counsel, an internet valuation or “Zestimate” from Zillow.com in
his opposition to the Debtor’s motion. [dkt. no. 39]. The Court declined to allow a Zillow valuation because internet
valuations have been found to be inherently unreliable. In re Darosa, 442 B.R. 173, 177 (Bankr. D. Mass. 2010);
In re Cocreham, No. 13-26465-A-13J, 2013 WL 4510694, at *3 (Bankr. E.D. Cal. Aug. 23, 2013) (finding reports
such as Zillow are not compilations made admissible by Fed. R. Evid. 803(17)); In re Tabor, 583 B.R. 155, 169
(Bankr. N.D. Ill. 2018).


                                                         7
       Case 8-17-77330-las          Doc 88      Filed 04/24/20       Entered 04/24/20 15:52:38




Appraisal”)7. Troyansky was hired by the Debtor to perform an appraisal of the Property after

he had competed the Eastern Appraisal but Troyansky was instructed to value the Property

as of July 1, 2017, a date arbitrarily chosen by the Debtor. Troyansky testified that there was

no change in market conditions between July 2017 and November 2017 that would have

affected the value of the Property. Rather, he attributed the difference in valuations between

the appraisals to the fact that the Eastern Appraisal was an exterior-only appraisal while

the Debtor’s Appraisal reflected an interior inspection of the Property.

        Before the Court discusses the comparable sales used in the appraisals, the Court

notes that in Astilean’s cross-examination of Troyansky, Astilean questioned why the

appraiser did not utilize comparable properties located on the same street as the Property

that were listed for sale. Troyansky testified that he was not aware of any sale that closed

on the same street, but he did include four other properties within the same subdivision in

his comparable sales. While properties listed on the same street would provide a more

accurate sense of value, assuming the properties have similar features and are of similar size,

the Court finds that active listings of properties cannot be considered as the listing price is

simply the asking price by the proposed seller. Until a listing closes with a final purchase

price, the listing price is simply a speculative estimate of what a seller believes the property

is worth but not what an actual buyer agreed to pay. In re Quevedo, No.: 1:14-BK-15563-MB,

2015 WL 6150602, at *7 (Bankr. C.D. Cal. Oct. 19, 2015) (declining to consider a comparable

that has not yet closed on the basis that closed sales are a more reliable indication of value

than a proposed sale that has yet to close). Because Comparable Sale no. 6 in the Eastern




7 The Eastern Appraisal was used by Eastern for its motion seeking relief from the automatic stay with respect

to its mortgage lien against the Property. Eastern’s stay relief motion has been adjourned pending the outcome
of the Debtor’s lien avoidance motion.

                                                      8
      Case 8-17-77330-las      Doc 88    Filed 04/24/20     Entered 04/24/20 15:52:38




Appraisal is an active listing the Court will not consider this property in its valuation. This

leaves five comparable sales in the Eastern Appraisal for the Court to consider.

       As for the comparable sales used by Troyansky, the primary purpose of the Debtor’s

Appraisal was to account for the conditions uncovered in the inspection of the interior of the

Property –– not to conduct an entirely new appraisal. Yet, it is difficult to comprehend how

adjustments simply to reflect the interior condition of the Property would result in a change

in value between the two appraisals by as much as $160,000. The Court finds that the vast

difference between the two valuations is attributed to the different comparable sales used in

each appraisal and the adjustments made, and not simply due to an interior inspection.

       Because Troyansky testified that there was no significant change in market conditions

between July and November 2017, one would have expected that the comparable sales used

in the Debtor’s Appraisal would be substantially the same as those used in the Eastern

Appraisal, adjusted only for the interior condition of the Property. Yet, it is apparent that

except for two comparable sales used in both appraisals, Troyansky used almost a completely

different set of comparable sales in the Debtor’s Appraisal from the set used in the Eastern

Appraisal. The comparable sales used in the Eastern Appraisal had actual sale prices ranging

from $1,100,000 to $1,605,000 and resulted in adjusted valuations from $1,121,500 to

$1,269,500 for the Property. The Debtor’s Appraisal used comparable sales which had actual

sale prices ranging from $850,000 to $1,314,444 and resulted in lower adjusted valuation of

$934,000 to $1,150,000 for the Property. Unlike the typical case where there are competing

appraisals from a debtor and the creditor, here the Court has two competing appraisals from

the same party from which the Court must determine the appropriate value of the Property.

       In terms of proximity to the Property, both appraisals contained comparable sales

more than one mile away. Of the nine comparable sales used in the Debtor’s Appraisal, three

are more than one mile from the Property:

                                              9
      Case 8-17-77330-las      Doc 88     Filed 04/24/20    Entered 04/24/20 15:52:38




       Comparable Sale No. 1 (26 Bucks Path) is 2.44 miles
       Comparable Sale No. 3 (6 Cedar Trail) is 1.19 miles
       Comparable Sale No. 6 (17 Shorewood Drive) is 2.53 miles

Similarly, two of the remaining five comparable sales in the Eastern Appraisal are also more

than one mile from the Property:

       Comparable Sale No. 3 (18 Shorewood Drive) is 2.58 miles
       Comparable Sale No. 4 (12 N. Hollow Drive) is 4.5 miles

Accordingly, the Court will exclude these comparable sales as these properties are outside of

the Property’s subdivision.

       Although Troyansky testified that there was no change in the market between the

dates of the two appraisals (i.e, July 2017 to November 2017), that cannot be said for

comparable sales that occur outside of the usual precedential look back period of 6 months

prepetition and more than 3 months post-petition - in other words, sales that occurred before

June 2017 and after January 2018. The further the sale dates are from the Petition Date, the

less reliable the sales are as indicators of the Property’s value. The preferred approach is to

use comparable sales closer in time to the Petition Date, if available.

       Of the Eastern Appraisal, this would result in Comparable Sale No. 5 (15 Anvil Court)

being excluded as the property was sold in April 2017 for $1,605,000 and which would result

in an adjusted value of $1,269,000 for the Property. The Anvil property is also at the highest

range of the sale prices which makes it somewhat of an outlier. This leaves only 2 properties

in the Eastern Appraisal – Comparable Sale No. 1 (12 Cutter Court) and Comparable Sale

No. 2 (14 Livery Lane), which the Court can consider. Both properties were sold in August

and September 2017, respectively, which occurred within 4 months of the Petition Date.

These two properties are located within a quarter mile from the Property, are in the same

subdivision as the Property and are also used by Troyansky in the Debtor’s Appraisal. Thus,

these two properties are the best comparable sales available for the Court to consider.


                                              10
         Case 8-17-77330-las          Doc 88      Filed 04/24/20       Entered 04/24/20 15:52:38




          With respect to the Debtor’s Appraisal, Comparable Sale No. 4 (8 Sulky Circle) is

excluded as it was sold in August 2015, more than 2 years before the Petition Date. The

length of time between the sale date and the Petition Date is also an additional basis for

excluding from the Debtor’s Appraisal the following comparable sales, which have previously

been excluded due to distance from the Property:

          Comparable Sale No. 1 (26 Bucks Path)                      sold November 2016
          Comparable Sale No. 3 (6 Cedar Trail)                      sold March 2017
          Comparable Sale No. 6 (17 Shorewood Drive)                 sold December 2016

This leaves only five comparable sales from the Debtor’s Appraisal for the Court to consider.

In addition to 12 Cutter Court (Comparable Sale No. 7) and 14 Livery Lane (Comparable Sale

No. 5), which were used in the Eastern Appraisal, the remaining comparable sales to consider

are Comparable Sale No. 2 (18 Towhee Trail), Comparable Sale No. 8 (14 Towhee Trial) and

Comparable Sale No. 9 (8 Cutter Court). Comparable Sale No. 9 (8 Cutter Court) was sold in

January 2018. Although this property was sold post-petition, it is still relatively close in time

to the Petition Date to be considered.

          When considering these comparable sales as used in each appraisal, the Court must

examine the reasonableness of the adjustments made to each of the comparable sales. This

task is challenging even though the same appraiser inspected the Property and prepared the

appraisals because, in essence, Troyansky prepared an entirely new valuation for the Debtor

with mostly different comparable sale properties and, even where the same properties were

used in both appraisals, there are discrepancies.

          This is highlighted by the fact that both appraisals use 12 Cutter Court8, which sold

for $1,314,444 in August of 2017, and 14 Livery Lane9, which sold for $1,275,000 in



8   Comparable Sale No. 1 on the Eastern Appraisal; Comparable Sale No. 7 on the Debtor’s Appraisal.
9   Comparable Sale No. 2 on the Eastern Appraisal; Comparable Sale No. 5 on the Debtor’s Appraisal.


                                                       11
      Case 8-17-77330-las      Doc 88     Filed 04/24/20   Entered 04/24/20 15:52:38




September of 2017. These sales closed within 2-3 months prior to the Petition Date and, as

discussed, are within the same subdivision as the Property. After various adjustments to the

sales price of 12 Cutter Court and 14 Livery Lane, Troyansky arrived at a value for the

Property in the Eastern Appraisal, which was an exterior only appraisal, of $1,143,444 and

$1,133,000, respectively. One would expect that if the only difference between the two

appraisals was to adjust for the dated interior condition of the Property, there should be a

downward adjustment in the Debtor’s Appraisal from the $1,143,444 and $1,133,000 values

assigned to the Property in the Eastern Appraisal. Yet, after factoring in the interior of the

Property and making various adjustments to the sale price for 12 Cutter Court and 14 Livery

Lane, Troyansky ended up with values of $1,148,000 and $1,150,000, respectively, for the

Property in the Debtor’s Appraisal. Thus, the value of the Property increased in value from

the Eastern Appraisal to the Debtor’s Appraisal notwithstanding the supposedly less than

average condition of the interior of the Property.

       The differences in value are due to the adjustments made for 12 Cutter Court and 14

Livery Lane in each appraisal. While the negative adjustments for the number of bathrooms

and garage space remain unchanged between the two appraisals, Troyansky did not make

any downward adjustments (in the amount of $5,000) for heating/cooling systems for either

properties in the Debtor’s appraisal as he did in the Eastern Appraisal. Presumably, this

meant that, after the interior inspection, Troyansky concluded that the Property had a

heating/cooling system similar to those in the comparable sale properties, and no downward

adjustment for this factor was necessary.

       As for the 14 Livery Lane property, Troyansky did not make any adjustments based

upon the interior condition of the Property in either appraisal. Rather, the only changes were

in the reduction of the amount of the downward adjustment from $34,500 in the Eastern

Appraisal to $21,000 in the Debtor’s Appraisal to account for 14 Livery Lane having 1.02

                                              12
     Case 8-17-77330-las      Doc 88     Filed 04/24/20   Entered 04/24/20 15:52:38




acres of land and the Property having 0.74 acres, and a slightly larger downward adjustment

of $56,500 in the gross living space in the Debtor’s Appraisal as opposed to the $55,000

adjustment made in the Eastern Appraisal.

       As for the 12 Cutter Court property, in the Eastern Appraisal, Troyansky made a

$65,500 downward adjustment for the quality of construction and another $65,500 downward

adjustment for the condition of the Property. Yet, in the Debtor’s Appraisal, Troyansky made

no adjustment for design or construction, but took a $131,444 deduction for 12 Cutter Court’s

superior condition vis-à-vis the Property because 12 Cutter Court was renovated. As

discussed above, after inspecting the interior of the Property, Troyansky’s overall downward

adjustments for the sale prices of 14 Livery Lane and 12 Cutter Court were 1.3% and 0.3%

less in the Debtor’s Appraisal than the downward adjustments made in the Eastern

Appraisal, thus resulting in an unintended higher average valuation for the Property of

$1,149,000 in the Debtor’s Appraisal, as opposed to the average value of $1,138,222 in the

Eastern Appraisal. There was no testimony from Troyansky regarding such discrepancies

between the appraisals when the same comparable sale properties were used. If the purpose

of the Debtor’s Appraisal was solely to adjust the valuation downward for the interior

condition of the Property, such as discounting for needed repairs which Troyansky estimated

in the Debtor’s Appraisal to cost approximately $50,000, then the Debtor’s Appraisal did not

accomplish that goal. Rather, the discrepancies between the Eastern Appraisal and the

Debtor’s Appraisal raises questions about the methodology and the adjustments made in both

appraisals. Given that the Debtor is advocating that the Debtor’s Appraisal is the more

accurate appraisal and it is the Debtor’s burden of proof as to valuation, the Court will

consider the comparable sale values for 12 Cutter Court and 14 Livery Lane as contained in

the Debtor’s Appraisal as opposed to the values in the Eastern Appraisal in its analysis.



                                             13
      Case 8-17-77330-las       Doc 88     Filed 04/24/20    Entered 04/24/20 15:52:38




       The Debtor’s Appraisal includes two other properties located within 0.50 miles of the

Property, Comparable Sale No. 8 (14 Towhee Trail) and Comparable Sale No. 2 (18 Towhee

Trail), which were sold in July and June of 2017, respectively, within 5 months of the Petition

Date. These properties were chosen due to their proximity and the sale dates occurring close

to the July 1, 2017 valuation date. The sale prices for the Towhee Trail properties are

$940,000 and $850,000, respectively, which are much lower than the sale prices for 14 Livery

Lane and 12 Cutter Court. Both of the Towhee Trail properties have a smaller lot size of half

an acre compared to the Property’s three-quarters of an acre. 18 Towhee Trail is listed as a

cape style home, and the other comparable sales and the Property are listed as contemporary,

although no adjustments were made to account for the difference in style. After adjustments

to the Towhee Trail properties, Troyanksy arrived at comparable values of $934,000 and

$954,500 for the Property.

       The last remaining property in the Debtor’s Appraisal is Comparable Sale No. 9 (8

Cutter Court), which is within the same subdivision as the Property. Although the sale of 8

Cutter Court closed at $1,130,000 in January of 2018, two months after the Petition Date,

the sale is still relatively close in time to be considered. Of all the properties, 8 Cutter Court

is closest in features and amenities to the Property and most similar in terms of age, location,

and lot size. The only adjustments made were for more gross living area in terms of an extra

bedroom and bathroom, and slightly better condition of the comparable sale property. After

adjustments, Troyansky arrived at a valuation of $1,059,500 for the Property.

       When the Court averages the adjusted values for the five comparable sales discussed

above in the Debtor’s Appraisal, the Court finds the fair market value of the Property to be

$1,049,200.

       Accordingly, the calculations for the mathematical formula under § 522(f) is as follows:



                                               14
      Case 8-17-77330-las         Doc 88    Filed 04/24/20     Entered 04/24/20 15:52:38




         Value of the Property absent liens                    $1,049,200.00
         Less mortgage                                        ($ 725,207.00)
         Less Federal tax liens                               ($ 87,598.21)
         Less New York State tax liens                        ($ 28,420.79)
         Less maximum exemption allowable                     ($ 165,550.00)
         Less Astilean’s judicial lien                        ($ 97,109.30)
         Impairment                                           ($ 54,685.30)

         Astilean’s judicial lien may, therefore, be avoided in part. It is avoided to the extent it

impairs the debtor’s homestead exemption, i.e. $54,685.30, and shall remain a judicial lien

on the Property in the amount of $42,424.00.

  III.     Conclusion

         For the foregoing reasons, the Court finds that Astilean’s judicial lien impairs the

Debtor’s homestead exemption to the extent of $54,685.30, and the judicial lien shall be

avoided in that amount pursuant to § 522(f). A separate order will be entered by the Court

reducing the amount of Astilean’s judicial lien to $42,424.00.

         So ordered.




                                                               ____________________________
 Dated: April 24, 2020                                                Louis A. Scarcella
        Central Islip, New York                                United States Bankruptcy Judge

                                                 15
